The boundary commissioners having this day presented their third report showing further compliance with the decree of March 12, 1923, and particularly that they have run, located and marked upon the ground portions of the boundary line between the States of Texas and Oklahoma from, thé one hundredth meridian of longitude to the eastern limit of Lamar County, Texas, othér than the Big Bend and Fort-Augur areas covered by two reports heretofore presented and confirmed;
It is ordered that the report be filed, and that the parties have thirty days from this date within which severally to present any objections which they may have to the report.